DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 12 January 2021.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 12 January 2021, with respect to claims 5, 12 and 19 have been fully considered and are persuasive.  The rejection of claims 5, 12 and 19 under 35 U.S.C. § 101 has been withdrawn. 

Applicant’s arguments, see pages 10-12, filed 12 January 2021, with respect to claims 1-4, 6-11, 13-18 and 20 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-11, 13-18 and 20 under 35 U.S.C. § 102(a)(1)/(a)(2) has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,528,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘261 patent anticipate the claims of the instant application as shown below.

10,528,261
16/546,816
1.  A method for optimizing data defragmentation, the method comprising: 
(A) collecting details related to contiguous storage space available on a disk drive, identifying a type of object storage implementation utilized on the disk drive, wherein the type of object storage implementation is based on how an
object is stored within the disk drive, and (B) wherein identifying the type of 
object storage implementation utilized on the disk drive comprises determining 
whether the object is stored together with, or separately, from an element 
selected from the group consisting of metadata corresponding to the object and 
a durability file corresponding to the object, 
(C) and wherein the durability file 
corresponding to the object comprises a hash value for the object and is used 
to verify integrity of the object;  
(D) identifying an important component of the object, wherein the important component of the object is determined by a frequency of access of the important component;  
(E) identifying a non-important 
component of the object, wherein the non-important component of the object is 
determined by a frequency of access of the non-important component;  
(F) moving the important component of the object to an outer sector of the disk drive, wherein the outer sector of the disk drive comprises available contiguous space sufficient to store the important component in its entirety;  
(G) and moving the non-important component of the object to an inner sector of the disk drive.
1. A method for optimizing data defragmentation, the method comprising: (A) collecting details related to contiguous storage space available on a disk drive, identifying a type of object storage implementation utilized on the disk drive, (B) wherein the type of object storage implementation utilized is based on whether an object and associated metadata of the object are stored separately under different file directory hierarchies within the disk drive; 
(D) identifying an important component of the object, wherein the important component of the object is determined by a frequency of access of the important component; 
(E) identifying a non-important component of the object, wherein the non-important component of the object is determined by a frequency of access of the non-important component; 
(F) moving the important component of the object to an outer sector of the disk drive, wherein the outer sector of the disk drive comprises available contiguous space sufficient to store the important component in its entirety; 
(G) and moving the non-important component of the object to an inner sector of the disk drive.
4. The method of claim 1, 
(B) wherein identifying the type of object storage implementation utilized on the disk drive comprises determining whether the object is stored together with, or separately, from an element selected from the group consisting of metadata corresponding to the object and a durability file corresponding to the object.

5. The method of claim 4, 
(C) wherein the durability file corresponding to the object comprises a hash value for the object and is used to verify the integrity of the object.
Claims 2/3/4/5
Claims 2/3/6/7
6.  A computer program product for optimizing data defragmentation, the 
computer program product comprising: one or more computer-readable tangible 
storage devices and program instructions stored on at least one of the one or 
more computer-readable tangible storage devices, the program instructions 
comprising: 
(A) program instructions to collect details related to contiguous storage space available on a disk drive;  program instructions to identify a type of object storage implementation utilized on the disk drive, wherein the type of object storage implementation is based on how an object is stored within the disk drive, (B) and wherein program instructions to identify the type of object storage implementation utilized on the disk drive comprises program instructions to determine whether the object is stored together with, or separately, from an element selected from the group consisting of metadata corresponding to the object and a durability file corresponding to the object, 
(C) and wherein the durability file corresponding to the object comprises a hash value for the object and is used to verify integrity of the object;  
(D) program instructions to identify an important component of the object, wherein the important component of the object is determined by a frequency of access of the important component;  
(E) program instructions to identify a non-important component of the object, wherein the non-important component of the object is determined by a frequency of access of the non-important component;  (F) program instructions to move the important component of the object to an outer sector of the disk drive, wherein the outer sector of the disk drive comprises 
available contiguous space sufficient to store the important component in its 
entirety;  
(G) and program instructions to move the non-important component of the 
object to an inner sector of the disk drive.
8. A computer program product for optimizing data defragmentation, the computer program product comprising: one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more computer-readable tangible storage devices, the program instructions comprising: 
(A)program instructions to collect details related to contiguous storage space available on a disk drive; program instructions to identify a type of object storage implementation utilized on the disk drive, 
(B) wherein the type of object storage implementation utilized is based on whether an object and associated metadata of the object are stored separately under different file directory hierarchies within the disk drive; 
(D) program instructions to identify an important component of the object, wherein the important component of the object is determined by a frequency of access of the important component; 
(E) program instructions to identify a non-important component of the object, wherein the non-important component of the object is determined by a frequency of access of the non- important component; (F) program instructions to move the important component of the object to an outer sector of the disk drive, wherein the outer sector of the disk drive comprises available contiguous space sufficient to store the important component in its entirety; 
(G) and program instructions to move the non-important component of the object to an inner sector of the disk drive.
11. The computer program product of claim 8, 
(B) wherein program instructions to identify the type of object storage implementation utilized on the disk drive comprises program instructions to determine whether the object is stored together with, or separately, from an element selected from the group consisting of metadata corresponding to the object and a durability file corresponding to the object.

12. The computer program product of claim 11, 
(C) wherein the durability file corresponding to the object comprises a hash value for the object and is used to verify the integrity of the object.
Claims 7/8/9/10
Claims 9/10/13/14
11.  A computer system for optimizing data defragmentation, the computer 
system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising: 
(A) program instructions to collect details related to contiguous storage space available on a disk drive;  program instructions to identify a type of object storage implementation utilized on the disk drive, wherein the type of object storage implementation is based on how an object is stored within the disk drive, and 
(B) wherein program instructions to identify the type of object storage implementation utilized on the disk drive comprises program instructions to determine whether the object is stored together with, or separately, from an element selected from the group consisting of metadata corresponding to the object and a durability file corresponding to the object, 
(C) and wherein the durability file corresponding to the object comprises a hash value for the object and is used to verify the integrity of the object;  
(D) program instructions to identify an important component of the object, wherein the important component of the object is determined by a frequency of access of the important component;  
(E) program instructions to identify a non-important component of the object, wherein the non-important component of the object is determined by a frequency of access of the non-important component;  (F) program instructions to move the important component of the object to an outer sector of the disk drive, wherein the outer sector of the disk drive comprises 
available contiguous space sufficient to store the important component in its 
entirety;  
(G) and program instructions to move the non-important component of the 
object to an inner sector of the disk drive.
15. A computer system for optimizing data defragmentation, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising: 
(A) program instructions to collect details related to contiguous storage space available on a disk drive; program instructions to identify a type of object storage implementation utilized on the disk drive, 
(B) wherein the type of object storage implementation utilized is based on whether an object and associated metadata of the object are stored separately under different file directory hierarchies within the disk drive; 
(D) program instructions to identify an important component of the object, wherein the important component of the object is determined by a frequency of access of the important component; 
(E) program instructions to identify a non-important component of the object, wherein the non-important component of the object is determined by a frequency of access of the non-important component; (F) program instructions to move the important component of the object to an outer sector of the disk drive, wherein the outer sector of the disk drive comprises available contiguous space sufficient to store the important component in its entirety; 
(G) and program instructions to move the non-important component of the object to an inner sector of the disk drive.
18. The computer system of claim 15, 
(B) wherein program instructions to identify the type of object storage implementation utilized on the disk drive comprises program instructions to determine whether the object is stored together with, or separately, from an element selected from the group consisting of metadata corresponding to the object and a durability file corresponding to the object.

19. The computer system of claim 18, 
(C) wherein the durability file corresponding to the object comprises a hash value for the object and is used to verify the integrity of the object.
Claims 12/13/14
Claims 16/17/20



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136